                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES KITCHEN,

             Plaintiff,                               Civil No. 18-cv-12430
                                                      Hon. Matthew F. Leitman
v.

MARGARET NOE,

          Defendant.
__________________________________________________________________/

     ORDER DENYING MOTION FOR RECONSIDERATION (ECF #9)

      Plaintiff James Kitchen is a Michigan inmate confined at the Gus Harrison

Correctional Facility. On August 6, 2018, Kitchen filed a pro se Complaint in this

Court pursuant to 28 U.S.C. § 1983 (“Section 1983”). (See Compl., ECF #1.) The

Court granted Kitchen’s application to proceed in forma pauperis, and he is

proceeding without prepayment of the filing fee in this action pursuant to 28 U.S.C.

§ 1915(a)(1). (See ECF #5.)

      In Kitchen’s Complaint, he claims that Defendant Margaret Noe, a Lenawee

Circuit Court Judge, did not fully and fairly adjudicate his state petition for a writ of

habeas corpus. (See Compl., ECF #1.) Kitchen seeks injunctive relief in the form of

an order compelling the Lenawee Circuit Court to afford him a full and fair hearing

in which he is personally present and allowed to present his factual contentions in



                                           1
support of his state habeas petition. (See id.) More specifically, the section of

Kitchen’s Complaint captioned “Equitable Relief Requested,” provides as follows:




(Complaint, ECF #1 at Pg. ID 14.)

      In an order dated October 9, 2018, the Court summarily dismissed Kitchen’s

Complaint on the ground that he may not seek injunctive relief under Section 1983

against Judge Noe, a state court judicial officer, based upon acts and omissions taken

in her judicial capacity. (See Order, ECF #6.) Kitchen has now filed a motion for

reconsideration. (See Mot., ECF #9.)

      In the motion for reconsideration, Kitchen does not dispute the Court’s

conclusion that he may not seek the injunctive relief he requested against Judge Noe

in this action brought under Section 1983. Instead, Kitchen argues that the Court

misconstrued the nature of his claim. He says that his claim is, in reality, a

constitutional attack on Rule 3.303 of the Michigan Court Rules (governing state

court habeas corpus proceedings) and Michigan Compiled Law § 600.4316


                                          2
(addressing the issuance of show cause orders in state court habeas corpus

proceedings). And he insists that he may attack the constitutionality of the rule and

statute in this Section 1983 action. The Court disagrees.

      Section 1983 provides a cause of action for alleged violations of federal

constitutional rights, but Kitchen challenges the rule and statute on state

constitutional grounds. In his words, his Complaint “demonstrat[es] the [sic] MCR

3.303 and MCL 600.4136 are both unconstitutional according to the current

Michigan State Constitution (1963), Article I, S12 and Article VI, S13, of which this

Court can entertain!” (Mot., ECF #9 at Pg. ID 84.) (First Emphasis in Original;

Second Emphasis Added.) Kitchen’s state-law based attack on the state court rule

and statute is not cognizable under Section 1983.

      Kitchen does sprinkle references to the federal constitution into his

Complaint, but he does not plausibly allege that the state court rule and statute

actually violate the federal constitution. Indeed, the thrust of the Complaint is that

the Michigan State Constitution incorporates certain longstanding common-law

rules and that the state court rule and statute are inconsistent with those incorporated

rules. (See Compl., ECF #1.) Moreover, Kitchen’s motion for reconsideration does

not offer any plausible arguments as to how the state court rule and statute violate

the federal constitution. Ironically, Kitchen attaches to his motion a decision from

another Judge of this Court explaining that a Michigan prisoner, like himself, has no


                                           3
federal due process right to any particular state court habeas procedures. (See

Motion, ECF #9 at Pg. ID 54-55, attaching Stevens v. Anzalone, E.D. Mich. Civ.

Action No. 18-10619, dated April 10, 2018.) Kitchen fails to explain how his claim

can survive in light of the rule cited and applied in one of the key cases he relies

upon.

        Simply put, Kitchen has not even come close to plausibly calling into question

the (federal) constitutionality of the state court rule and statute he attacks. Thus,

even if the Court corrected its alleged failure to recognize the true nature of his claim

– as an attack on the state court rule and statute rather than as a request to compel

Judge Noe to hold a hearing – Kitchen’s Complaint would still be subject to

summary dismissal. Thus, he is not entitled to reconsideration. See Local Rule

7.1(h) (reconsideration appropriate only where correcting the alleged error would

result in a different disposition). Accordingly, Kitchen’s motion for reconsideration

is DENIED.

        IT IS SO ORDERED.


                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: January 3, 2019




                                           4
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 3, 2019, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        5
